Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This action is responsive to applicant’s amendment filed 4/18/2022.
	Claims 1-13 are pending.  Claims 9-13 are newly added.  Claims 1-8 were previously rejected.
The previous rejection of claims 1-8 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (US 20160001362) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 1-8 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (WO2016/125355 or US 2017/03266339) is withdrawn in view of applicant’s amendment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Materials Letters 59 (2005) 1760 – 1763).
Regarding claim 10, Wang discloses flake-like silver nanoparticles having a monocrystalline structure (single crystal) with two (111) planes as the top and the bottom (page 1762), thus are the largest planes (See Fig. 2), wherein the nanoparticles have a median size D50 is not less than 0.1 µm and not greater than 10 µm (the size is relatively uniform and the size distribution is centered at 120 nm, page 1761, Fig. 2e), deviation of particle sizes is not greater than 5 µm (Fig. 2e), an average thickness Tave is not greater than 300 nm (thickness of the nanoflakes is determined to be 30 nm on average, page 1761), and an aspect ratio (D50/Tave) is not less than 4 (page 1761).  
Regarding claim 11, the phrase “water-dispersible” is interpreted as “capable of dispersing in water”. Since the claimed and prior art silver powders are identical in structure and composition, a person having an ordinary skill in the art would reasonably expect the prior art silver powder to possess the claimed characteristic: water- dispersible.

Claim Rejections - 35 USC § 103
Claims 10-13 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 20160001362) in view of Wang et al. (Materials Letters 59 (2005) 1760 – 1763).
Regarding claim 10, Lee discloses a silver powder (para 0011), the silver powder comprising multiple particles containing silver as a main component (para 0007-0009, 0047), wherein a ratio of the number of particles which are flake-like and each of which has a monocrystalline structure (para 0008), to the total number of particles, is not less than 95%, wherein a median size D50 is not less than 0.1 µm and not greater than 10 µm (para 0039), deviation of particle sizes is not greater than 5 µm (para 0040), an average thickness Tave is not greater than 300 nm (para 0041), and an aspect ratio (D50/Tave) is not less than 4 (para 0042).  Also see claims 1-8, Table 1 and the abstract.  Lee is silent with respect to the lattice plane (111) being the largest plane.  However, as disclosed by Wang, the flake-like particles might be a flat single crystal with two (111) planes as the top and the bottom. This structure feature is quite common for flake-like metal particles with fcc crystal structures, and it is possible that this structure configuration results from the structural characteristics of silver (page 1762).  Therefore, it would have obvious to one of an ordinary skill in the art before the filling of the invention to recognize that the flake-like particles of Lee that is a flat single crystal and would have two (111) planes as the top and the bottom and are the largest planes (Fig. 1).
Regarding claim 11, Lee discloses the silver powder according to claim 10, wherein the silver powder is water-dispersible (dispersion liquids in which water and alcohol are used, para 0044).  In addition, the phrase “water-dispersible” is interpreted as “capable of dispersing in water”. Since the claimed and prior art silver powders are identical in structure and composition, a person having an ordinary skill in the art would reasonably expect the prior art silver powder to possess the claimed characteristic: water- dispersible.
Regarding claims 12 and 13, ink and paste comprising the silver powder according to claim 10 (paste for printing printed circuits is interpreted as “ink” or “paint” because there is no distinction provided between them in the specification).
The above claims also would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that overlapping ranges (median particle size, standard deviation, average thickness, and aspect ratio) and choosing the over lapping portion of the ranges taught in the prior art to meet the claimed ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549; In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05, I.
Claims 10-13 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (WO2016/125355, US 2017/03266339 is relied upon below as an English-equivalent for the rejection purposes).
Regarding claim 10, Lee discloses a silver powder (para 0016), the silver powder (silver aggregates, para 0027-28) comprising multiple particles containing silver as a main component (para 0011-12) wherein a ratio of the number of particles which are flake-like and each of which has a monocrystalline structure (para 0049), to the total number of particles, is not less than 95% (examples 1-3 show all fine particles of which main components is silver), wherein a median size D50 is not less than 0.1 µm and not greater than 10 µm (para 0011, 0038), a standard deviation of particle sizes is not greater than 5 µm (para 0044), an average thickness Tave is not greater than 300 nm (para 0045), and an aspect ratio (D50/Tave) is not less than 4 (para 0046).  Also see claims 1-2, Table 1 and the abstract.  Lee is silent with respect to the lattice plane (111) being the largest plane.  However, as disclosed by Wang, the flake-like particles might be a flat single crystal with two (111) planes as the top and the bottom. This structure feature is quite common for flake-like metal particles with fcc crystal structures, and it is possible that this structure configuration results from the structural characteristics of silver.  Therefore, it would have obvious to one of an ordinary skill in the art before the filling of the invention to recognize that the flake-like particles of Lee that is a flat single crystal and would have two (111) planes as the top and the bottom and are the largest planes (Fig. 1).
Regarding claim 11, Lee discloses the silver powder according to claim 10, wherein the silver powder is water-dispersible (dispersion liquids in which water and alcohol are used, para0051). The phrase “water-dispersible” is interpreted as “capable of dispersing in water”. Since the claimed and prior art silver powders are identical in structure and composition, a person having an ordinary skill in the art would reasonably expect the prior art silver powder to possess the claimed characteristic: water- dispersible.
Regarding claims 12 and 13, Lee discloses ink and paint comprising the silver powder according to claim 10 (paste used in the inkjet method for printing printed circuits is interpreted as “ink” and “paint” because there is no distinction provided between them in the specification).
The above claims also would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that overlapping ranges (median particle size, standard deviation, average thickness, and aspect ratio) and choosing the over lapping portion of the ranges taught in the prior art to meet the claimed ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549; In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05, I.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160001362) in view of Wang et al. (Materials Letters 59 (2005) 1760 – 1763) and Luo et al. (Journal of Colloid and Interface Science 288 (2005) 444–448).
Regarding claims 1, 3-6 and 9, Lee discloses a silver powder (para 0011), the silver particles comprising multiple particles containing silver as a main component (para 0007-0009, 0047), wherein a ratio of the number of particles which are flake-like and each of which has a monocrystalline structure (para 0008) and has a largest plane that is a lattice plane (111) (see Fig. 1, reference numeral 2), to the total number of particles, is not less than 95%, wherein a median size D50 is not less than 0.1 µm and not greater than 10 µm (para 0039), deviation of particle sizes is not greater than 5 µm (para 0040), an average thickness Tave is not greater than 300 nm (para 0041), and an aspect ratio (D50/Tave) is not less than 4 (para 0042).  Also see claims 1-8, Table 1 and the abstract. Lee is silent with respect to the lattice plane (111) being the largest plane.  However, as disclosed by Wang, the flake-like particles might be a flat single crystal with two (111) planes as the top and the bottom. This structure feature is quite common for flake-like metal particles with fcc crystal structures, and it is possible that this structure configuration results from the structural characteristics of silver.  Therefore, it would have obvious to one of an ordinary skill in the art before the filling of the invention to recognize that the flake-like particles of Lee that is a flat single crystal and would have two (111) planes as the top and the bottom and are the largest planes (Fig. 1).
Lee further discloses a dispersant including polyethylene glycol (para 0054) adheres to the surface of the silver particles (para 0047).  Lee does not specifically disclose the weight-average molecular of the dispersant.  Luo discloses the chain length of polyethylene glycol PEG (molecular weight of PEG) was discovered to play the key role in the formation of silver nanoparticles (abstract) and the large number of oxygens in the long PEG chains such as PEG 2000 (polyethylene glycol having a molecular weight of 2000) provided coordinative saturation of dangling bonds on the surface of the nanoparticles and hence assisted in their stabilization (page 446).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to use polyethylene glycol having a molecular weight of 2000 as the dispersant that adheres the surface of the silver particles of Lee, because the PEG 2000 is a good stabilizer for the silver particles and effectively inhibited the reduction reaction in preparing the silver particles as suggested by Luo (abstract, pages 445-447).
Regarding claim 2, Lee discloses the silver powder according to claim 1, wherein the silver powder is water-dispersible (dispersion liquids in which water and alcohol are used, para 0044).  In addition, the phrase “water-dispersible” is interpreted as “capable of dispersing in water”. Since the claimed and prior art silver powders are identical in structure and composition, a person having an ordinary skill in the art would reasonably expect the prior art silver powder to possess the claimed characteristic: water- dispersible.
Regarding claims 7 and 8, ink and paste comprising the silver powder according to claim 1 (paste for printing printed circuits is interpreted as “ink” or “paint” because there is no distinction provided between them in the specification).
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO2016/125355, US 2017/03266339 is relied upon below as an English-equivalent for the rejection purposes) in view of Wang et al. (Materials Letters 59 (2005) 1760 – 1763) and Luo et al. (Journal of Colloid and Interface Science 288 (2005) 444–448).
Regarding claims 1, 3-6 and 9, Lee discloses a silver powder (para 0016), the silver powder (silver aggregates, para 0027-28) comprising multiple particles containing silver as a main component (para 0011-12) wherein a ratio of the number of particles which are flake-like and each of which has a monocrystalline structure (para 0049) and has a largest plane that is a lattice plane (111) (see Fig. 1, reference numeral 2), to the total number of particles, is not less than 95% (examples 1-3 show all fine particles of which main components is silver), wherein a median size D50 is not less than 0.1 µm and not greater than 10 µm (para 0011, 0038), a standard deviation of particle sizes is not greater than 5 µm (para 0044), an average thickness Tave is not greater than 300 nm (para 0045), and an aspect ratio (D50/Tave) is not less than 4 (para 0046).  Also see claims 1-2, Table 1 and the abstract.  Lee is silent with respect to the lattice plane (111) being the largest plane.  However, as disclosed by Wang, the flake-like particles might be a flat single crystal with two (111) planes as the top and the bottom. This structure feature is quite common for flake-like metal particles with fcc crystal structures, and it is possible that this structure configuration results from the structural characteristics of silver.  Therefore, it would have obvious to one of an ordinary skill in the art before the filling of the invention to recognize that the flake-like particles of Lee that is a flat single crystal and would have two (111) planes as the top and the bottom and are the largest planes (Fig. 1).
Lee further discloses a dispersant including polyethylene glycol (para 0061) adheres to the surface of the silver particles (para 0053).  Lee does not specifically disclose the weight-average molecular of the dispersant.  Luo discloses the chain length of polyethylene glycol PEG (molecular weight of PEG) was discovered to play the key role in the formation of silver nanoparticles (abstract) and the large number of oxygens in the long PEG chains such as PEG 2000 (polyethylene glycol having a molecular weight of 2000) provided coordinative saturation of dangling bonds on the surface of the nanoparticles and hence assisted in their stabilization (page 446).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to use polyethylene glycol having a molecular weight of 2000 as the dispersant that adheres the surface of the silver particles of Lee, because the PEG 2000 is a good stabilizer for the silver particles and effectively inhibited the reduction reaction in preparing the silver particles as suggested by Luo (abstract, pages 445-447).
Regarding claim 2, Lee discloses the silver powder according to claim 1, wherein the silver powder is water-dispersible (dispersion liquids in which water and alcohol are used, para 0044).  In addition, the phrase “water-dispersible” is interpreted as “capable of dispersing in water”. Since the claimed and prior art silver powders are identical in structure and composition, a person having an ordinary skill in the art would reasonably expect the prior art silver powder to possess the claimed characteristic: water- dispersible.
Regarding claims 7 and 8, ink and paste comprising the silver powder according to claim 1 (paste for printing printed circuits is interpreted as “ink” or “paint” because there is no distinction provided between them in the specification).
Response to Arguments
Applicant’s arguments with respect to Lee et al. (US 20160001362) and Lee et al. (WO2016/125355) have been considered but are moot because the arguments presented by the applicant are irrelevant to the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
7/14/2022